 Case 8:19-cv-01897-JVS-DFM Document 61 Filed 05/29/20 Page 1 of 16 Page ID #:1285



1    MATTHEW A. HODEL (SB# 93962)
2    Email: mhodel@hodelwilks.com
     FRED L. WILKS (SB# 205403)
3    Email: fwilks@hodelwilks.com
4    HODEL WILKS LLP
     4 Park Plaza, Suite 640
5    Irvine, California 92614
6    Telephone: (949) 450-4470
7    Attorneys for Plaintiff/Counter-Defendant
8    DCR Marketing, Inc.
9
10                           UNITED STATES DISTRICT COURT

11                       CENTRAL DISTRICT OF CALIFORNIA
12   DCR MARKETING INC.,                      ) Case No. 8:19-cv-01897-JVS-DFM
                                              )
13                                            )
                        Plaintiff,            ) STIPULATION AND PROTECTIVE
14                                            ) ORDER
                                              )
15                      v.                    )
                                              )
16                                            )
     U.S. ALLIANCE GROUP, INC., dba           )
17   Alternative Payments International,      )
                                              )
                      Defendants.             )
18
                                              )
19
20
21         1.     PURPOSES AND LIMITATIONS
22         Discovery in this action is likely to involve production of confidential,
23   proprietary or private information for which special protection from public
24   disclosure and from use for any purpose other than pursuing this litigation may be
25   warranted. Accordingly, the parties hereby stipulate to and petition the Court to
26   enter the following Stipulated Protective Order. The parties acknowledge that this
27   Order does not confer blanket protections on all disclosures or responses to
28
                             STIPULATION AND PROTECTIVE ORDER
 Case 8:19-cv-01897-JVS-DFM Document 61 Filed 05/29/20 Page 2 of 16 Page ID #:1286



1    discovery and that the protection it affords from public disclosure and use extends
2    only to the limited information or items that are entitled to confidential treatment
3    under the applicable legal principles.
4           2.     GOOD CAUSE STATEMENT
5           This action involves credit card and electronic transaction processing for
6    third parties. Thus it is likely to involve trade secrets, customer and pricing lists,
7    private customer financial information and other valuable research, development,
8    commercial, financial, technical and/or proprietary information for which special
9    protection from public disclosure and from use for any purpose other than
10   prosecution of this action is warranted. Such confidential and proprietary materials
11   and information consist of, among other things, confidential business or financial
12   information, information regarding confidential business practices, or other
13   confidential research, development, or commercial information (including
14   information implicating privacy rights of third parties), information otherwise
15   generally unavailable to the public, or which may be privileged or otherwise
16   protected from disclosure under state or federal statutes, court rules, case decisions,
17   or common law. Accordingly, to expedite the flow of information, to facilitate the
18   prompt resolution of disputes over confidentiality of discovery materials, to
19   adequately protect information the parties are entitled to keep confidential, to

20   ensure that the parties are permitted reasonable necessary uses of such material in

21   preparation for and in the conduct of trial, to address their handling at the end of

22   the litigation, and serve the ends of justice, a protective order for such information

23   is justified in this matter. It is the intent of the parties that information will not be

24
     designated as confidential for tactical reasons and that nothing be so designated

25
     without a good faith belief that it has been maintained in a confidential, non-public

26
     manner, and there is good cause why it should not be part of the public record of

27
     this case.

28
                                                  2
                            STIPULATION AND PROTECTIVE ORDER
 Case 8:19-cv-01897-JVS-DFM Document 61 Filed 05/29/20 Page 3 of 16 Page ID #:1287



1          3.     ACKNOWLEDGMENT OF UNDER SEAL FILING
2                 PROCEDURE
3          The parties further acknowledge, as set forth in Section 14.3, below, that this
4    Stipulated Protective Order does not entitle them to file confidential information
5    under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
6    and the standards that will be applied when a party seeks permission from the court
7    to file material under seal. There is a strong presumption that the public has a right
8    of access to judicial proceedings and records in civil cases. In connection with non-
9    dispositive motions, good cause must be shown to support a filing under seal. See
10   Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006),
11   Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-
12   Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even
13   stipulated protective orders require good cause showing), and a specific showing of
14   good cause or compelling reasons with proper evidentiary support and legal
15   justification, must be made with respect to Protected Material that a party seeks to
16   file under seal. The parties’ mere designation of Disclosure or Discovery Material
17   as CONFIDENTIAL does not— without the submission of competent evidence by
18   declaration, establishing that the material sought to be filed under seal qualifies as
19   confidential, privileged, or otherwise protectable—constitute good cause.

20         Further, if a party requests sealing related to a dispositive motion or trial,

21   then compelling reasons, not only good cause, for the sealing must be shown, and

22   the relief sought shall be narrowly tailored to serve the specific interest to be

23   protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.

24
     2010). For each item or type of information, document, or thing sought to be filed

25
     or introduced under seal, the party seeking protection must articulate compelling

26
     reasons, supported by specific facts and legal justification, for the requested sealing

27
     order. Again, competent evidence supporting the application to file documents

28
                                                3
                           STIPULATION AND PROTECTIVE ORDER
 Case 8:19-cv-01897-JVS-DFM Document 61 Filed 05/29/20 Page 4 of 16 Page ID #:1288



1    under seal must be provided by declaration.
2           Any document that is not confidential, privileged, or otherwise protectable
3    in its entirety will not be filed under seal if the confidential portions can be
4    redacted. If documents can be redacted, then a redacted version for public viewing,
5    omitting only the confidential, privileged, or otherwise protectable portions of the
6    document, shall be filed. Any application that seeks to file documents under seal in
7    their entirety should include an explanation of why redaction is not feasible.
8           4.     DEFINITIONS
9           4.1    Action: the pending action, DCR Marketing Inc. v. U.S. Alliance
10   Group, Inc.
11          4.2    Challenging Party: a Party or Non-Party that challenges the
12   designation of information or items under this Order.
13          4.3    “CONFIDENTIAL” Information or Items: information (regardless of
14   how it is generated, stored or maintained) or tangible things that qualify for
15   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
16   the Good Cause Statement.
17          4.4    Counsel: Outside Counsel of Record and House Counsel (as well as
18   their support staff).
19          4.5    Designating Party: a Party or Non-Party that designates information or

20   items that it produces in disclosures or in responses to discovery as

21   “CONFIDENTIAL.”

22          4.6    Disclosure or Discovery Material: all items or information, regardless

23   of the medium or manner in which it is generated, stored, or maintained (including,

24
     among other things, testimony, transcripts, and tangible things), that are produced

25
     or generated in disclosures or responses to discovery.

26
            4.7    Expert: a person with specialized knowledge or experience in a matter

27
     pertinent to the litigation who has been retained by a Party or its counsel to serve

28
                                                 4
                             STIPULATION AND PROTECTIVE ORDER
 Case 8:19-cv-01897-JVS-DFM Document 61 Filed 05/29/20 Page 5 of 16 Page ID #:1289



1    as an expert witness or as a consultant in this Action.
2          4.8     House Counsel: attorneys who are employees of a party to this
3    Action. House Counsel does not include Outside Counsel of Record or any other
4    outside counsel.
5          4.9    Non-Party: any natural person, partnership, corporation, association or
6    other legal entity not named as a Party to this action.
7          4.10 Outside Counsel of Record: attorneys who are not employees of a
8    party to this Action but are retained to represent a party to this Action and have
9    appeared in this Action on behalf of that party or are affiliated with a law firm that
10   has appeared on behalf of that party, and includes support staff.
11         4.11 Party: any party to this Action, including all of its officers, directors,
12   employees, consultants, retained experts, and Outside Counsel of Record (and their
13   support staffs).
14         4.12 Producing Party: a Party or Non-Party that produces Disclosure or
15   Discovery Material in this Action.
16         4.13 Professional Vendors: persons or entities that provide litigation
17   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
18   demonstrations, and organizing, storing, or retrieving data in any form or medium)
19   and their employees and subcontractors.

20         4.14 Protected Material: any Disclosure or Discovery Material that is

21   designated as “CONFIDENTIAL.”

22         4.15    Receiving Party: a Party that receives Disclosure or Discovery

23   Material from a Producing Party.

24
           5.     SCOPE

25
           The protections conferred by this Stipulation and Order cover not only

26
     Protected Material (as defined above), but also (1) any information copied or

27
     extracted from Protected Material; (2) all copies, excerpts, summaries, or

28
                                                5
                           STIPULATION AND PROTECTIVE ORDER
 Case 8:19-cv-01897-JVS-DFM Document 61 Filed 05/29/20 Page 6 of 16 Page ID #:1290



1    compilations of Protected Material; and (3) any testimony, conversations, or
2    presentations by Parties or their Counsel that might reveal Protected Material.
3          Any use of Protected Material at trial shall be governed by the orders of the
4    trial judge and other applicable authorities. This Order does not govern the use of
5    Protected Material at trial.
6          6.     DURATION
7          Once a case proceeds to trial, information that was designated as
8    CONFIDENTIAL or maintained pursuant to this protective order used or
9    introduced as an exhibit at trial becomes public and will be presumptively
10   available to all members of the public, including the press, unless compelling
11   reasons supported by specific factual findings to proceed otherwise are made to the
12   trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
13   (distinguishing “good cause” showing for sealing documents produced in
14   discovery from “compelling reasons” standard when merits-related documents are
15   part of court record). Accordingly, the terms of this protective order do not extend
16   beyond the commencement of the trial.
17         7.     DESIGNATING PROTECTED MATERIAL
18         7.1    Exercise of Restraint and Care in Designating Material for
19                Protection. Each Party or Non-Party that designates information or

20   items for protection under this Order must take care to limit any such designation

21   to specific material that qualifies under the appropriate standards. The Designating

22   Party must designate for protection only those parts of material, documents, items

23   or oral or written communications that qualify so that other portions of the

24
     material, documents, items or communications for which protection is not

25
     warranted are not swept unjustifiably within the ambit of this Order.

26
           Mass, indiscriminate or routinized designations are prohibited. Designations

27
     that are shown to be clearly unjustified or that have been made for an improper

28
                                               6
                           STIPULATION AND PROTECTIVE ORDER
 Case 8:19-cv-01897-JVS-DFM Document 61 Filed 05/29/20 Page 7 of 16 Page ID #:1291



1    purpose (e.g., to unnecessarily encumber the case development process or to
2    impose unnecessary expenses and burdens on other parties) may expose the
3    Designating Party to sanctions.
4          If it comes to a Designating Party’s attention that information or items that it
5    designated for protection do not qualify for protection, that Designating Party must
6    promptly notify all other Parties that it is withdrawing the inapplicable designation.
7          7.2    Manner and Timing of Designations. Except as otherwise provided in
8    this Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material
9    that qualifies for protection under this Order must be clearly so designated before
10   the material is disclosed or produced.
11         Designation in conformity with this Order requires:
12                (a) for information in documentary form (e.g., paper or electronic
13   documents, but excluding transcripts of depositions or other pretrial or trial
14   proceedings), that the Producing Party affix at a minimum, the legend
15   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
16   contains protected material. If only a portion of the material on a page qualifies for
17   protection, the Producing Party also must clearly identify the protected portion(s)
18   (e.g., by making appropriate markings in the margins).
19         A Party or Non-Party that makes original documents available for inspection

20   need not designate them for protection until after the inspecting Party has indicated

21   which documents it would like copied and produced. During the inspection and

22   before the designation, all of the material made available for inspection shall be

23   deemed “CONFIDENTIAL.” After the inspecting Party has identified the

24
     documents it wants copied and produced, the Producing Party must determine

25
     which documents, or portions thereof, qualify for protection under this Order.

26
     Then, before producing the specified documents, the Producing Party must affix

27
     the “CONFIDENTIAL legend” to each page that contains Protected Material. If

28
                                               7
                           STIPULATION AND PROTECTIVE ORDER
 Case 8:19-cv-01897-JVS-DFM Document 61 Filed 05/29/20 Page 8 of 16 Page ID #:1292



1    only a portion of the material on a page qualifies for protection, the Producing
2    Party also must clearly identify the protected portion(s) (e.g., by making
3    appropriate markings in the margins).
4                 (b) for testimony given in depositions that the Designating Party
5    identifies the Disclosure or Discovery Material on the record, before the close of
6    the deposition all protected testimony.
7                 (c) for information produced in some form other than documentary
8    and for any other tangible items, that the Producing Party affix in a prominent
9    place on the exterior of the container or containers in which the information is
10   stored the legend “CONFIDENTIAL.” If only a portion or portions of the
11   information warrants protection, the Producing Party, to the extent practicable,
12   shall identify the protected portion(s).
13         7.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
14   failure to designate qualified information or items does not, standing alone, waive
15   the Designating Party’s right to secure protection under this Order for such
16   material. Upon timely correction of a designation, the Receiving Party must make
17   reasonable efforts to assure that the material is treated in accordance with the
18   provisions of this Order.
19         8.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

20         8.1.   Timing of Challenges. Any Party or Non-Party may challenge a

21   designation of confidentiality at any time that is consistent with the Court’s

22   Scheduling Order.

23         8.2    Meet and Confer. The Challenging Party shall initiate the dispute

24
     resolution process under Local Rule 37-1 et seq.

25
           8.3    Joint Stipulation. Any challenge submitted to the Court shall be via a

26
     joint stipulation pursuant to Local Rule 37-2.

27
           8.4 The burden of persuasion in any such challenge proceeding shall be on

28
                                                8
                           STIPULATION AND PROTECTIVE ORDER
 Case 8:19-cv-01897-JVS-DFM Document 61 Filed 05/29/20 Page 9 of 16 Page ID #:1293



1    the Designating Party. Frivolous challenges, and those made for an improper
2    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
3    parties) may expose the Challenging Party to sanctions. Unless the Designating
4    Party has waived or withdrawn the confidentiality designation, all parties shall
5    continue to afford the material in question the level of protection to which it is
6    entitled under the Producing Party’s designation until the Court rules on the
7    challenge.
8          9.     ACCESS TO AND USE OF PROTECTED MATERIAL
9          9.1 Basic Principles. A Receiving Party may use Protected Material that is
10   disclosed or produced by another Party or by a Non-Party in connection with this
11   Action only for prosecuting, defending or attempting to settle this Action. Such
12   Protected Material may be disclosed only to the categories of persons and under
13   the conditions described in this Order. When the Action has been terminated, a
14   Receiving Party must comply with the provisions of section 15 below (FINAL
15   DISPOSITION).
16         Protected Material must be stored and maintained by a Receiving Party at a
17   location and in a secure manner that ensures that access is limited to the persons
18   authorized under this Order.
19         9.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless

20   otherwise ordered by the court or permitted in writing by the Designating Party, a

21   Receiving Party may disclose any information or item designated

22   “CONFIDENTIAL” only to:

23                (a) the Receiving Party’s Outside Counsel of Record in this Action, as

24
     well as employees of said Outside Counsel of Record to whom it is reasonably

25
     necessary to disclose the information for this Action;

26
                  (b) the officers, directors, and employees (including House Counsel)

27
     of the Receiving Party to whom disclosure is reasonably necessary for this Action;

28
                                                9
                           STIPULATION AND PROTECTIVE ORDER
Case 8:19-cv-01897-JVS-DFM Document 61 Filed 05/29/20 Page 10 of 16 Page ID #:1294



1                 (c) Experts (as defined in this Order) of the Receiving Party to whom
2    disclosure is reasonably necessary for this Action and who have signed the
3    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
4                 (d) the court and its personnel;
5                 (e) court reporters and their staff;
6                 (f) professional jury or trial consultants, mock jurors, and Professional
7    Vendors to whom disclosure is reasonably necessary for this Action and who have
8    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
9                 (g) the author or recipient of a document containing the information or
10   a custodian or other person who otherwise possessed or knew the information;
11                (h) during their depositions, witnesses, and attorneys for witnesses, in
12   the Action to whom disclosure is reasonably necessary. Pages of transcribed
13   deposition testimony or exhibits to depositions that reveal Protected Material may
14   be separately bound by the court reporter and may not be disclosed to anyone
15   except as permitted under this Stipulated Protective Order; and
16                (i) any mediators or settlement officers and their supporting personnel,
17   mutually agreed upon by any of the parties engaged in settlement discussions.
18         10.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
19                PRODUCED IN OTHER LITIGATION

20         If a Party is served with a subpoena or a court order issued in other litigation

21   that compels disclosure of any information or items designated in this Action as

22   “CONFIDENTIAL,” that Party must:

23                (a) promptly notify in writing the Designating Party. Such notification

24
     shall include a copy of the subpoena or court order;

25
                  (b) promptly notify in writing the party who caused the subpoena or

26
     order to issue in the other litigation that some or all of the material covered by the

27
     subpoena or order is subject to this Protective Order. Such notification shall

28
                                                10
                           STIPULATION AND PROTECTIVE ORDER
Case 8:19-cv-01897-JVS-DFM Document 61 Filed 05/29/20 Page 11 of 16 Page ID #:1295



1    include a copy of this Stipulated Protective Order; and
2                   (c) cooperate with respect to all reasonable procedures sought to be
3    pursued by the Designating Party whose Protected Material may be affected. If the
4    Designating Party timely seeks a protective order, the Party served with the
5    subpoena or court order shall not produce any information designated in this action
6    as “CONFIDENTIAL” before a determination by the court from which the
7    subpoena or order issued, unless the Party has obtained the Designating Party’s
8    permission. The Designating Party shall bear the burden and expense of seeking
9    protection in that court of its confidential material and nothing in these provisions
10   should be construed as authorizing or encouraging a Receiving Party in this Action
11   to disobey a lawful directive from another court.
12         11.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO
13                  BE PRODUCED IN THIS LITIGATION
14                  (a) The terms of this Order are applicable to information produced by
15   a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
16   information produced by Non-Parties in connection with this litigation is protected
17   by the remedies and relief provided by this Order. Nothing in these provisions
18   should be construed as prohibiting a Non-Party from seeking additional
19   protections.

20                  (b) In the event that a Party is required, by a valid discovery request,

21   to produce a Non-Party’s confidential information in its possession, and the Party

22   is subject to an agreement with the Non-Party not to produce the Non-Party’s

23   confidential information, then the Party shall:

24
                    (1) promptly notify in writing the Requesting Party and the Non-Party

25
     that some or all of the information requested is subject to a confidentiality

26
     agreement with a Non-Party;

27
                    (2) promptly provide the Non-Party with a copy of the Stipulated

28
                                                 11
                             STIPULATION AND PROTECTIVE ORDER
Case 8:19-cv-01897-JVS-DFM Document 61 Filed 05/29/20 Page 12 of 16 Page ID #:1296



1    Protective Order in this Action, the relevant discovery request(s), and a reasonably
2    specific description of the information requested; and
3                 (3) make the information requested available for inspection by the
4    Non-Party, if requested.
5                 (c) If the Non-Party fails to seek a protective order from this court
6    within 14 days of receiving the notice and accompanying information, the
7    Receiving Party may produce the Non-Party’s confidential information responsive
8    to the discovery request. If the Non-Party timely seeks a protective order, the
9    Receiving Party shall not produce any information in its possession or control that
10   is subject to the confidentiality agreement with the Non-Party before a
11   determination by the court. Absent a court order to the contrary, the Non-Party
12   shall bear the burden and expense of seeking protection in this court of its
13   Protected Material.
14         12.    UNAUTHORIZED DISCLOSURE OF PROTECTED
15                MATERIAL
16         If a Receiving Party learns that, by inadvertence or otherwise, it has
17   disclosed Protected Material to any person or in any circumstance not authorized
18   under this Stipulated Protective Order, the Receiving Party must immediately (a)
19   notify in writing the Designating Party of the unauthorized disclosures, (b) use its

20   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform

21   the person or persons to whom unauthorized disclosures were made of all the terms

22   of this Order, and (d) request such person or persons to execute the

23   “Acknowledgment an Agreement to Be Bound” attached hereto as Exhibit A.

24
           13.    INADVERTENT PRODUCTION OF PRIVILEGED OR

25
                  OTHERWISE PROTECTED MATERIAL

26
           When a Producing Party gives notice to Receiving Parties that certain

27
     inadvertently produced material is subject to a claim of privilege or other

28
                                               12
                           STIPULATION AND PROTECTIVE ORDER
Case 8:19-cv-01897-JVS-DFM Document 61 Filed 05/29/20 Page 13 of 16 Page ID #:1297



1    protection, the obligations of the Receiving Parties are those set forth in Federal
2    Rule of Civil Procedure 26(b)(5)(B).
3          14.    MISCELLANEOUS
4          14.1 Right to Further Relief. Nothing in this Order abridges the right of any
5    person to seek its modification by the Court in the future.
6          14.2 Right to Assert Other Objections. By stipulating to the entry of this
7    Protective Order, no Party waives any right it otherwise would have to object to
8    disclosing or producing any information or item on any ground not addressed in
9    this Stipulated Protective Order. Similarly, no Party waives any right to object on
10   any ground to use in evidence of any of the material covered by this Protective
11   Order.
12         14.3 Filing Protected Material. A Party that seeks to file under seal any
13   Protected Material must comply with Local Civil Rule 79-5. Protected Material
14   may only be filed under seal pursuant to a court order authorizing the sealing of the
15   specific Protected Material. If a Party’s request to file Protected Material under
16   seal is denied by the court, then the Receiving Party may file the information in the
17   public record unless otherwise instructed by the court.
18         15.    FINAL DISPOSITION
19         After the final disposition of this Action, as defined in paragraph 6, within

20   60 days of a written request by the Designating Party, each Receiving Party must

21   return all Protected Material to the Producing Party or destroy such material. As

22   used in this subdivision, “all Protected Material” includes all copies, abstracts,

23   compilations, summaries, and any other format reproducing or capturing any of the

24
     Protected Material. Whether the Protected Material is returned or destroyed, the

25
     Receiving Party must submit a written certification to the Producing Party (and, if

26
     not the same person or entity, to the Designating Party) by the 60-day deadline that

27
     (1) identifies (by category, where appropriate) all the Protected Material that was

28
                                               13
                           STIPULATION AND PROTECTIVE ORDER
Case 8:19-cv-01897-JVS-DFM Document 61 Filed 05/29/20 Page 14 of 16 Page ID #:1298



1    returned or destroyed and (2) affirms that the Receiving Party has not retained any
2    copies, abstracts, compilations, summaries or any other format reproducing or
3    capturing any of the Protected Material. Notwithstanding this provision, Counsel
4    are entitled to retain an archival copy of all pleadings, motion papers, trial,
5    deposition, and hearing transcripts, legal memoranda, correspondence, deposition
6    and trial exhibits, expert reports, attorney work product, and consultant and expert
7    work product, even if such materials contain Protected Material. Any such archival
8    copies that contain or constitute Protected Material remain subject to this
9    Protective Order as set forth in Section 6 (DURATION).
10   ///
11   ///
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                14
                           STIPULATION AND PROTECTIVE ORDER
Case 8:19-cv-01897-JVS-DFM Document 61 Filed 05/29/20 Page 15 of 16 Page ID #:1299



1          16.   VIOLATION
2          Any violation of this Order may be punished by appropriate measures
3    including, without limitation, contempt proceedings and/or monetary sanctions.
4
5    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

6
7    DATED: May 1, 2020                   _____/s/Fred L. Wilks _________________
                                               Fred L. Wilks
8
                                               HODEL WILKS LLP
9                                              Attorneys for Plaintiff
                                               DCR Marketing Inc.
10
11
     DATED: May 1, 2020                   __/s/James C. Huber________________
12                                              James C. Huber
13                                              GLOBAL LEGAL LAW FIRM
                                                Attorneys for Defendant
14
                                                U.S. Alliance Group, Inc.
15
16
17   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
18
19
     DATED: May 29, 2020
20
21
                                          _________________________________
22
                                          DOUGLAS F. McCORMICK
23                                        United States Magistrate Judge
24
25
26
27
28
                                            15
                          STIPULATION AND PROTECTIVE ORDER
Case 8:19-cv-01897-JVS-DFM Document 61 Filed 05/29/20 Page 16 of 16 Page ID #:1300



1                         Exhibit A - Agreement to Maintain Confidentiality
2          I hereby acknowledge that I will be receiving Confidential Material pursuant
3    to the terms of a Confidentiality Stipulation and Protective Order entered by the
4    Court in the action entitled DCR Marketing Inc. v. U.S. Alliance Group, Inc., et al.,
5    Case No. 8:19-cv-01897-JVS-DFM. I have been given a copy of, and have read
6    and understand, the Stipulated Protective Order and I agree to be bound by the
7    terms and conditions of that Order. I understand that (1) I am to make no copies of
8    any such Confidential Material except as necessary for use in the above-captioned
9
     actions, and (2) such Confidential Material and any copies thereof must remain in
10
     my custody until I have completed my assigned duties, whereupon they are to be
11
     returned to counsel who provided me with such Confidential Material. I agree not
12
     to disseminate any information derived from such Confidential Material to anyone,
13
     or make any disclosure of any such information, except for the purposes of the
14
     above-caption action or as permitted by the Stipulated Protective Order or by
15
     further order of the Court.
16
17
           Signature:            ________________________
18
19
           Print Name: ________________________
20
21
           Date:                 ________________________

22
23        4813-4402-8602, v. 1


24
25
26
27
28
                                                16
                                 STIPULATION AND PROTECTIVE ORDER
